Per Curiam.

The levy upon which the service of process herein was based was void and ineffective since it was issued against a receiver appointed by the Supreme Court, without the permission of that court (Walling v. Miller, 108 N. Y. 173, 177). Under the circumstances, the subsequent proceedings for service of process, taken in attempted compliance with section 48 of the Municipal Court Code, were void and there was no valid service of the summons. The judgment entered thereon upon default was thus rendered without due service of process and was accordingly also void (Davidoff v. Chipornoi, 101 Misc. 291, 294; also, see, Vilas v. Vilas, 205 Misc. 988, 990, 991).
The order should be reversed and motion granted to the extent of vacating the judgment herein, with $10 costs.
Hofstadter, Steuer and Tilzer, JJ., concur.
Order reversed, etc.